Citation Nr: 1303294	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  12-16 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.   Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from November 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  The Indianapolis, Indiana, RO retains jurisdiction over the Veteran based on his residency.


FINDINGS OF FACT

In January 2013 correspondence, received prior to promulgation of any Board decision, the Veteran stated his desire to withdraw his appeals with regard to PTSD and TDIU.


CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of service connection for PTSD.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of service connection for TDIU.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

In January 2013 correspondence to the Board, the Veteran stated that he wished to withdraw his appeals with regard to both of the claims certified to the Board in November 2012.

As the Veteran has withdrawn the appeal of the issues in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matters. 


ORDER

The appeal for service connection of PTSD is dismissed.

The appeal for entitlement to TDIU is dismissed.



____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


